Title: Conversation with George Beckwith, 15 June 1791
From: Beckwith, George,Hamilton, Alexander
To: 


PhiladelphiaJune 15th. 1791.
Conversations with a gentleman in Office
Mr. —— I believe I told you during the winter, that Colonel Smith went to England on private business altogether, in part for his Father in Law the Vice President, and he had other personal objects in respect to our funds. Whether it was conceived in London that Mr. Smith had political objects there or not, I cannot say, but after certain explanations, he had a conversation of some length with Lord Grenville, the general scope of which was pleasing and promising; it placed in a decided light, its being the determination of your Cabinet to enter on the consideration of Commercial subjects between the two Countries, and after declaring that Mr. Elliot had declined his appointment as Minister to this Country, his Lordship informed Colonel Smith, that it was the determination of Administration to have a Minister here at a very early period; his Lordship then asked Colonel Smith what sort of Minister would be most pleasing to America? who replied,  One part only of this conversation was of a nature to excite some regret, or rather of doubt on our part; Lord Grenville turned the conversation on our present war with the Savages in the Western Country; his Lordship said he was sorry to find from our newspapers, it was more than insinuated that Great Britain indirectly encouraged those depredations; his Lordship disclaimed this in its utmost extent, observing that it had already proved injurious to your Commerce, and if protracted would become infinitely more so; that he hoped the idea of totally extirpating those nations was not seriously entertained in the States as Great Britain could not view this with indifference. Colonel Smith said to this, that those Savages had committed a variety of depredations, and that The States were compelled to make War on them, in their own defence or words to that effect; to which his Lordship replied, he hoped The States would consider of it.
This part of his Lordship’s conversation, is liable to two interpretations; the one, conveys the idea of its being merely the wish of your government, that those hostilities should be brought to a close, as they injure your trade, to a certain extent; the other, goes further and suggests its being your intention to take a certain part in the progress of this business.
I feel no difficulty in declaring it to be my opinion, that it is our interest to make peace with the hostile Indians, whenever we can do it on proper terms, but in the present condition of affairs, we have no other part to take but to proceed, our very safety requires it, and I should feel extremely concerned, if a fair prospect of a happy settlement of the affairs of the Two Countries, should be prevented by a consideration of this comparitively trivial nature.
The conversation then turned on a late application from Mr. Key, the Collector of the Customs at Alburgh; Mr. —— said, I have received a letter from Mr. Key, he had no authority whatever for the application You mention, and I have reason to consider him as one of those busy characters, who are anxious to shew their own consequence; I have written to him in such terms, as will I trust obviate any sort of inconvenience in the discharge of his duty. I understand that the place fixed upon by law for the Custom house is at least thirty miles from Pointe au fer, being situated at the mouth of Onion river; I am not acquainted with the country myself, not have I any plans of it; I expect to hear from Mr. Key in a few days.

Some circumstances relating to the conduct of persons in the neighbourhood of Pointe au fer were then mentioned to Mr. ——
